NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2483-16T2

M.B.,

        Plaintiff-Appellant,

v.

D.B.,

     Defendant-Respondent.
___________________________________

                Argued September 18, 2018 – Decided October 5, 2018

                Before Judges Hoffman, Suter and Geiger.

                On appeal from Superior Court of New Jersey,
                Chancery Division, Family Part, Mercer County,
                Docket No. FM-11-0252-09.

                Howard L. Felsenfeld argued the cause for appellant
                (Felsenfeld & Clopton, PC, attorneys; Howard L.
                Felsenfeld, on the briefs).

                Kimberly A. Engan argued the cause for respondent
                (Destribats Campbell, LLC, attorneys; Kimberly A.
                Engan, of counsel and on the brief).

PER CURIAM
      In this post-judgment matrimonial matter, plaintiff appeals from a Family

Part order requiring her to reimburse defendant for Social Security Disability

(SSD) payments she received on behalf of the parties' children while defendant

had custody of the children. Plaintiff also appeals from the denial of her

applications seeking an increase in alimony and an award of counsel fees. We

affirm in part, and vacate and remand in part.

                                        I.

      The parties married in 1990.      There were two children born of the

marriage; a son born in 1997, and a daughter born in 1999. The parties divorced

in October 2010. Their dual Final Judgment of Divorce (FJOD) set forth the

terms of the parties' settlement agreement resolving all issues regarding the

dissolution of their marriage.

      The FJOD provided for joint legal custody of the children and designated

plaintiff as the parent of primary residence. It also called for alimony payments

from defendant to plaintiff. The amount of alimony began at $30,000 per year,

stepping down to zero after 2025. The FJOD also required defendant to pay

plaintiff thirty-three percent of all bonuses and twenty-five percent of all stock

received from his employer. While the bonus and stock provisions appear in the

"Alimony" section of the FJOD, the judgment describes the payments as "non-


                                                                          A-2483-16T2
                                        2
taxable unallocated support." The FJOD further limits the right of each party to

seek modification of alimony – defendant may only seek modification if plaintiff

receives "income substantially higher than the $50,000" salary imputed to her

or if defendant earns "substantially less" than $143,000, while plaintiff may only

seek modification if defendant receives "substantially more bonus and stock

than he has [received] historically." The FJOD also required defendant to pay

child support of $154 per week.

      Plaintiff's Psychiatric and Drug Abuse Issues

      In 2010, plaintiff admitted to alcohol and drug abuse; in July 2011, she

entered a treatment facility and relinquished custody of the children to

defendant. In September 2011, the court terminated defendant's child support

obligation and reduced by half his obligation to pay plaintiff a portion of his

bonuses and stock awards. In December 2011, the court ordered plaintiff to pay

defendant $246 per week in child support.        Plaintiff claims her condition

prevented her from participating in the 2011 court proceedings.

      According to plaintiff, from 2011 to 2013, she was "just a mess," and

rarely saw the children.    In August 2013, plaintiff entered a rehabilitation

facility, which released her in October 2013; she then entered a group home for

recovering addicts. Plaintiff began to see the children again in July 2014.


                                                                          A-2483-16T2
                                        3
Plaintiff claims she has not used any alcohol or illegal drugs since leaving the

treatment facility in October 2013.

      The Parties' Earnings

      In February 2010, defendant's case information statement listed his 2009

base salary as approximately $140,000 and total income as approximately

$180,000. In 2011, defendant's base salary approximated $150,000 and total

income approximated $225,000. In 2014, defendant's base salary increased to

approximately $165,000 and total income increased to approximately $280,000.

Defendant's bonus and stock income in 2009 approximated $40,000, increasing

to approximately $115,000 by 2015.

      Plaintiff stopped working in 2007, and only worked intermittently for a

few months at a time through 2014. In June 2014, plaintiff's psychiatrist found

plaintiff "in full remission" and "motivat[ed] to apply for employment."

Plaintiff worked as an unpaid intern at an attorney's office for six months, then

began working part-time at ten dollars per hour in May 2016.

      Social Security Payments

      In 2011, plaintiff began receiving SSD benefits for herself and the

children. Plaintiff's 2013 social security statement for her own benefit shows a

net benefit paid of approximately $27,500. In 2016, plaintiff's SSD benefits


                                                                         A-2483-16T2
                                        4
approximated $29,000 per year, and she acknowledged she can earn an

additional $10,000 to $12,000 per year without reducing her SSD benefits.

        In 2011, plaintiff also received a lump sum SSD payment of $57,432 for

the children from 2007 through 2010.         In addition, plaintiff received SSD

payments for the children of approximately $15,000 per year from 2012 through

2014.

        Plaintiff retained the SSD payments she received for the children while

defendant had custody, reasoning she was the one disabled and she was paying

child support. Plaintiff claimed the Social Security Administration advised her

that the children's benefits "were for her to use for the children," and "there was

no indication that the monies were to be turned over to the defendant." Plaintiff

testified, "I have absolutely no idea what I did with any money . . . . I blew it."

Plaintiff began paying child support in June 2012; however, she received more

in SSD payments (approximately $320 per week in 2012 and $280 per week in

2013 and 2014) than she paid out in child support ($246 per week). The SSD

payments for the parties' son ended in July 2015, when he turned eighteen.

Defendant began directly receiving the SSD payments for the parties' daughter

in March 2016. The daughter turned eighteen in September 2017, after the filing




                                                                           A-2483-16T2
                                         5
of this appeal, and presumably her SSD payments ended then. Defendant plans

to use any award of SSD benefits to pay for the children's college education.

      In May 2016, the trial court held a three-day hearing, where both parties

testified. The court then issued an order requiring plaintiff to pay defendant

$74,584 for the children's SSD payments she received and retained. The court

also denied plaintiff's request for alimony modification, and declined to award

either party counsel fees. The order further allowed defendant to deduct the

repayment of the $74,584 from his bonus and stock payments to plaintiff over

the subsequent nine years. This appeal followed.

                                         II.

      "The general rule is that findings by the trial court are binding on appeal

when supported by adequate, substantial, credible evidence." Cesare v. Cesare,

154 N.J. 394, 411-12 (1998) (citing Rova Farms Resort, Inc. v. Inv'rs Ins. Co.

of Am., 65 N.J. 474, 484 (1974)). "Because a trial court hears the case, sees and

observes the witnesses, [and] hears them testify, it has a better perspective than

a reviewing court in evaluating the veracity of witnesses." Id. at 412 (alteration

in original) (citations omitted). Consequently, appellate courts do not disturb

the "factual findings and legal conclusions of the trial judge unless . . . convinced

that they are so manifestly unsupported by or inconsistent with the competent,


                                                                             A-2483-16T2
                                          6
relevant and reasonably credible evidence as to offend the interests of justice."

Ibid. (quoting Rova Farms, 65 N.J. at 484). However, "we are not bound by '[a]

trial court's interpretation of the law' and do not defer to legal consequences

drawn from established facts." Jacoby v. Jacoby, 427 N.J. Super. 109, 116-17

(App. Div. 2012) (quoting Manalapan Realty, L.P. v. Twp. Comm. of

Manalapan, 140 N.J. 366, 378 (1995)).

      Modification of an alimony award based on a claim of changed

circumstances is a matter within the sound discretion of the Family Part judge.

Innes v. Innes, 117 N.J. 496, 504 (1990). A motion for modification of alimony

"rests upon its own particular footing and the appellate court must give due

recognition to the wide discretion which our law rightly affords to the trial

judges who deal with these matters." Larbig v. Larbig, 384 N.J. Super. 17, 21

(App. Div. 2006) (quoting Martindell v. Martindell, 21 N.J. 341, 355 (1956)).

      Courts have the power to enforce support agreements to the extent that

such agreements are fair and equitable. Lepis v. Lepis, 83 N.J. 139, 148-49

(1980). Courts also have the power to modify such agreements upon a showing

of "changed circumstances." Id. at 146 (citations omitted). However, the court

must give due weight to the fact that there is a strong public policy "favoring

the use of consensual agreements to resolve marital controversies." Konzelman


                                                                         A-2483-16T2
                                        7
v. Konzelman, 158 N.J. 185, 193 (1999). "[F]air and definitive arrangements

arrived at by mutual consent should not be unnecessarily or lightly disturbed."

Id. at 193-94 (quoting Smith v. Smith, 72 N.J. 350, 358 (1977)).

                                            A.

      Plaintiff argues the trial court erred as a matter of law when it ordered her

to pay defendant $76,834 for the children's past SSD benefits she received. We

addressed the impact of SSD benefits on a disabled parent's child support

obligation in Herd v. Herd, 307 N.J. Super. 501 (App. Div. 1998). In that case,

the father requested modification of his child support after the mother began

receiving SSD benefits on behalf of the children. Id. at 502. We held children's

SSD benefits based on the non-custodial parent's disability should go "to the

custodial parent in lieu of child support."       Id. at 505 (citation omitted).

However, if the non-custodial parent's child support obligation is greater than

the SSD benefits received, then the non-custodial parent must pay the custodial

parent the remaining amount due. Ibid.

      In Diehl v. Diehl, 389 N.J. Super. 443 (App. Div. 2006), we specifically

addressed the situation where a parent received a lump sum SSD payment for a

prior period. In Diehl, the child received a lump sum SSD payment based upon

her father's disability after she turned eighteen. Id. at 448. The payment covered


                                                                           A-2483-16T2
                                        8
the time between the father's disability and the child turning eighteen. Ibid. We

held, "Although SSD benefits are paid on account of the parent's efforts and

substitute for support the parent cannot earn, the benefits belong to the child."

Id. at 449 (citing Sheren v. Moseley, 322 N.J. Super. 338, 343 (App. Div. 1999)).

      The trial court here carefully examined the dates covered by the lump sum

payment and analyzed each period of custody separately, following the

reasoning and methodology that the Chancery Division applied in Labrosciano

v. Labrosciano, 426 N.J. Super. 252 (Ch. Div. 2011). For the period before the

parties divorced, the trial court awarded defendant the entire lump sum. We

note that during this period, defendant's income constituted the sole support for

the family. For the period when plaintiff still had custody of the children, the

court did not award defendant any payment.            Next, for the period when

defendant had custody of the children and plaintiff paid no child support, the

court awarded defendant the full payments.          Finally, for the period when

defendant had custody and plaintiff paid child support, the court awarded

defendant the payments; however, the court offset the amount owed to defendant

by the child support plaintiff paid. We discern no basis to disturb the trial court's

findings or conclusions regarding the children's SSD benefits.          The record




                                                                             A-2483-16T2
                                          9
clearly shows plaintiff received and retained benefits that should have been paid

to defendant.

                                       B.

      We next address plaintiff's argument that the trial court erred as a matter

of law when it found no substantial change in circumstances to warrant a

modification of alimony.     The court determined plaintiff's current income

consisted of $12,000 per year in imputed income, $30,000 per year in SSD

benefits, and $16,000 per year in alimony, for a total of $58,000. The court

found that was not a substantial change from the previous imputation of $50,000

per year.

      The court found defendant's income had increased, and read the FJOD as

allowing a modification only for a decrease in defendant's income, not an

increase. Therefore, the court found no "change in circumstances for alimony

purposes," and emphasized that "the parties freely negotiated" the FJOD. The

court further noted that plaintiff's current situation may represent "an

improvement over 2010," when she executed the FJOD, because she now

receives SSD benefits and her mental health has stabilized. Therefore the court

denied plaintiff's application for an upward modification of alimony.




                                                                         A-2483-16T2
                                      10
      Significantly, the trial court's analysis focused only on defendant's base

salary; inexplicably, the court failed to address the significant increase in

defendant's bonus and stock income. The FJOD calls for a modification of

alimony "in the event defendant's income structure changes so that he is

receiving substantially less than $143,000.00 salary or substantially more bonus

and stock than he has historically [received] . . . ." Defendant's base salary

increased from approximately $140,000 in 2009 to $165,000 in 2014.

Defendant's total income increased from approximately $180,000 in 2009 to

approximately $280,000 in 2014.         Therefore, his bonus and stock income

increased from approximately $40,000, in 2009, to approximately $115,000 in

2014. Because the trial court failed to consider the nearly three-fold increase in

defendant's bonus and stock income, we remand for the court to determine

whether defendant's bonus and stock income increased sufficiently to warrant

an increase in alimony, and if so, the amount of increase warranted.

                                             C.

      Finally, plaintiff argues the trial court erred in failing to award her counsel

fees "given the clear disparity" in the parties' incomes, and in failing "to properly

consider [her] application." Rule 4:42-9(a)(1) authorizes an award of counsel

fees in a Family Part action. The award of fees is discretionary. J.E.V. v. K.V.,


                                                                             A-2483-16T2
                                        11
426 N.J. Super. 475, 492 (App. Div. 2012). On appeal, we will not reverse a

decision regarding counsel fees absent a clear abuse of discretion. Ibid. (citation

omitted).

      Rule 5:3-5(c) provides the following list of factors for consideration in the

award of counsel fees:

            (1) the financial circumstances of the parties; (2) the
            ability of the parties to pay their own fees or to
            contribute to the fees of the other party; (3) the
            reasonableness and good faith of the positions
            advanced by the parties both during and prior to trial;
            (4) the extent of the fees incurred by both parties; (5)
            any fees previously awarded; (6) the amount of fees
            previously paid to counsel by each party; (7) the results
            obtained; (8) the degree to which fees were incurred to
            enforce existing orders or to compel discovery; and (9)
            any other factor bearing on the fairness of an award.

      Here, the trial court declined to award either party counsel fees. The court

cited the above factors and found, "while both parties allege the other acted

unreasonably, on balance when considering all the factors, . . . awarding fees in

this case would not be equitable."

       Plaintiff asserts the trial judge failed to articulate adequate findings when

he rejected her request for counsel fees. We agree. The trial court must clearly

state "its factual findings and correlate them with the relevant legal

conclusions." Curtis v. Finneran, 83 N.J. 563, 570 (1980); see R. 1:7-4(a).


                                                                            A-2483-16T2
                                        12
Without such findings, it is impossible for us to decide whether the record

supports the judge's determination. See Mol v. Mol, 147 N.J. Super. 5, 9 (App.

Div. 1977). A recitation of the factors for awarding counsel fees is insufficient.

Grayer v. Grayer, 147 N.J. Super. 513, 516 (App. Div. 1977).

      While the trial judge listed the factors that he considered in denying

counsel fees, he did not set forth any specific findings as to any of the factors,

or how they supported a denial of counsel fees in this case. We are therefore

constrained to remand this issue to the judge to set forth his factual findings and

correlate them with the relevant law. Since we are remanding for the court to

address plaintiff's application for an increase in alimony, the judge should

address the counsel fee issue anew, after first deciding the alimony issue.

      Affirmed in part, vacated and remanded in part.          We do not retain

jurisdiction.




                                                                           A-2483-16T2
                                       13